UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22585 Tortoise Pipeline & Energy Fund, Inc. (Exact name of registrant as specified in charter) 11550 Ash Street, Suite 300, Leawood, KS 66211 (Address of principal executive offices) (Zip code) TerryMatlack Diane Bono 11550 Ash Street, Suite 300, Leawood, KS 66211 (Name and address of agent for service) 913-981-1020 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period: February 28, 2017 Item 1. Schedule of Investments. Tortoise Pipeline & Energy Fund, Inc. SCHEDULE OF INVESTMENTS (Unaudited) February 28, 2017 Common Stock - 86.2%(1) Shares Fair Value Crude Oil Pipelines - 33.8%(1) Canada - 7.6%(1) Inter Pipeline Ltd. $ Pembina Pipeline Corporation United States - 26.2%(1) Enbridge Inc. Plains GP Holdings, L.P. SemGroup Corporation Natural Gas Gathering/Processing - 14.6%(1) United States - 14.6%(1) EnLink Midstream, LLC Targa Resources Corp. Williams Companies, Inc. Natural Gas/Natural Gas Liquids Pipelines - 21.6%(1) Canada - 10.3%(1) Keyera Corp. TransCanada Corporation United States - 11.3%(1) ONEOK, Inc. Tallgrass Energy GP, LP Oil and Gas Production - 12.2%(1) United States - 12.2%(1) Anadarko Petroleum Corporation(2) Antero Resources Corporation(2)(3) Cabot Oil & Gas Corporation(2) Carrizo Oil & Gas, Inc.(2)(3) Cimarex Energy Co.(2) Concho Resources Inc.(2)(3) Continental Resources, Inc.(2)(3) Diamondback Energy, Inc.(2)(3) EOG Resources, Inc.(2) EQT Corporation(2) Gulfport Energy Corporation(2)(3) Hess Corporation(2) Laredo Petroleum, Inc.(2)(3) Newfield Exploration Company(2)(3) Noble Energy, Inc.(2) Occidental Petroleum Corporation(2) PDC Energy, Inc.(2)(3) Pioneer Natural Resources Company(2) Range Resources Corporation(2) RSP Permian, Inc.(2)(3) Refined Product Pipelines - 4.0%(1) United States - 4.0%(1) VTTI Energy Partners LP Total Common Stock (Cost $203,344,397) Master Limited Partnerships and Related Companies - 39.0%(1) Crude Oil Pipelines - 11.8%(1) United States - 11.8%(1) Enbridge Energy Management, L.L.C.(4) Genesis Energy L.P. Plains All American Pipeline, L.P. Shell Midstream Partners, L.P. Sunoco Logistics Partners L.P. Tesoro Logistics LP Natural Gas/Natural Gas Liquids Pipelines - 8.5%(1) United States - 8.5%(1) Energy Transfer Equity, L.P.(5) Energy Transfer Partners, L.P. Enterprise Products Partners L.P. EQT Midstream Partners, LP Tallgrass Energy Partners, LP Natural Gas Gathering/Processing - 12.1%(1) United States - 12.1%(1) DCP Midstream Partners, LP EnLink Midstream Partners, LP MPLX LP Noble Midstream Partners LP Rice Midstream Partners LP Western Gas Partners, LP Williams Partners L.P. Refined Product Pipelines - 6.6%(1) United States - 6.6%(1) Buckeye Partners, L.P. Holly Energy Partners, L.P. Magellan Midstream Partners, L.P. Phillips 66 Partners LP Valero Energy Partners LP Total Master Limited Partnerships and Related Companies (Cost $83,917,365) Preferred Stock - 3.3%(1) Natural Gas Gathering/Processing - 1.0%(1) United States - 1.0%(1) Targa Resources Corp., 9.500%(5)(6) Oil and Gas Production - 2.3%(1) United States - 2.3%(1) Anadarko Petroleum Corporation, 7.500%, 06/07/2018 Hess Corporation, 8.000%, 02/01/2019 Total Preferred Stock (Cost $6,920,866) Short-Term Investment - 0.1%(1) United States Investment Company - 0.1%(1) Government & Agency Portfolio - Institutional Class, 0.47%(7)(Cost $222,981) Total Investments - 128.6%(1)(Cost $294,405,609) Total Value of Options Written (Premiums received $376,563) - (0.1)%(1) ) Other Assets and Liabilities - (0.2)%(1) ) Credit Facility Borrowings - (7.1)%(1) ) Senior Notes - (14.4)%(1) ) Mandatory Redeemable Preferred Stock at Liquidation Value - (6.8)%(1) ) Total Net Assets Applicable to Common Stockholders - 100.0%(1) $ Calculated as a percentage of net assets applicable to common stockholders. All or a portion of the security represents cover for outstanding call option contracts written. Non-income producing security. Security distributions are paid-in-kind. Restricted securities have a total fair value of $3,152,333, which represents 1.3% of net assets. Securities have been valued in accordance with fair value procedures. Rate indicated is the current yield as of February 28, 2017. Tortoise Pipeline & Energy Fund, Inc. SCHEDULE OF OPTIONS WRITTEN (Unaudited) February 28, 2017 Call Options Written Expiration Date Strike Price Contracts Fair Value Anadarko Petroleum Corporation March 2017 $ $ ) Antero Resources Corporation March 2017 ) Cabot Oil & Gas Corporation March 2017 ) Carrizo Oil & Gas, Inc. March 2017 ) Cimarex Energy Co. March 2017 ) Concho Resources Inc. March 2017 ) Continental Resources, Inc. March 2017 ) Diamondback Energy, Inc. March 2017 99 ) EOG Resources, Inc. March 2017 ) EQT Corporation March 2017 83 ) Gulfport Energy Corporation March 2017 ) Hess Corporation March 2017 74 ) Laredo Petroleum, Inc. March 2017 ) Newfield Exploration Company March 2017 ) Noble Energy, Inc. March 2017 ) Occidental Petroleum Corporation March 2017 72 ) PDC Energy, Inc. March 2017 25 ) Pioneer Natural Resources Company March 2017 ) Range Resources Corporation March 2017 ) RSP Permian, Inc. March 2017 ) Total Value of Call Options Written (Premiums received $376,563) $ ) Various inputs are used in determining the fair value of the Company’s investments and financial instruments.These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical investments Level 2 – other significant observable inputs (including quoted prices for similar investments, market corroborated inputs, etc.) Level 3 – significant unobservable inputs (including the Company's own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following table provides the fair value measurements of applicable assets and liabilities by level within the fair value hierarchy as of February 28, 2017.These assets and liabilities are measured on a recurring basis. Description Level 1 Level 2 Level 3 Total Assets Investments: Common Stock(a) $ $
